Brief Stricken and Order filed January 21, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00749-CR
                                    ____________

                CHARLESTON ROSHUN COBBIN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1506318

                                      ORDER

      This is an appeal from a judgment adjudicating guilt. Appellant’s first
appointed lawyer filed a brief challenging the underlying guilty plea but not
challenging the adjudication. We abated the appeal for appellant to decide whether
he wished to continue with the appeal and, if so, for his attorney to file a brief that
raises an issue regarding the adjudication or complies with Anders v. California, 386
U.S. 738 (1967). The lawyer filed an amended brief that again failed to challenge
the adjudication. We abated the appeal again for appointment of new counsel with
the same directions: file a brief that raises an issue regarding the adjudication or that
complies with Anders.

      The new appointed counsel, Douglas M. Durham, filed an Anders brief, but it
does not discuss the adjudication or explain why any issue regarding the adjudication
would be frivolous. Further, page 16 of the Anders brief states facts that do not
pertain to this case and appear to concern another defendant (e.g. that defendant’s
status as the “trigger man” and his transfer from juvenile court to district court).
Therefore, the brief does not comply with Anders or Currie v. State, 516 S.W.2d 683
(Tex. Crim. App. 1974), as interpreted in High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).

      To provide appellant with the effective assistance of counsel on appeal, we
STRIKE the Anders brief filed in this case. Appellant’s counsel, Douglas M.
Durham, is directed to file a brief in compliance with the appellate rules and the
Anders procedure in this court by February 22, 2021.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Zimmerer.




                                           2